In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 14-983V
                                     Filed: December 9, 2014

****************************
VIRGINIA SHIVES,                      *
                                      *
                   Petitioner,        *     Ruling on Entitlement; Concession;
                                      *     Influenza Vaccine or Flu Vaccine;
                                      *     Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                   *     Administration; SIRVA
AND HUMAN SERVICES,                   *
                                      *
                   Respondent.        *
                                      *
****************************
Andrew Downing, Van Cott & Talamante, PLLC, Phoenix, AZ, for petitioner.
Claudia Gangi, US Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On October 14, 2014, Virginia Shives filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered left shoulder and arm
pain caused-in-fact by the influenza vaccine she received on September 20, 2013.
Petition at 1-2, 7. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On December 9, 2014, respondent filed her Rule 4(c) report [“Res. Report”] in
which she concedes that petitioner is entitled to compensation in this case. Res. Report
at 3. Specifically, respondent indicates “that the alleged injury is consistent with a
shoulder injury related to vaccine administration (“SIRVA”), and that it was caused in
fact by the flu vaccine that petitioner received on September 20, 2013.” Id. Respondent

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
agrees that “based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                   s/Denise K. Vowell
                                   Denise K. Vowell
                                   Chief Special Master




                                             2